Case 1:17-cr-00127-ARR Document 171 Filed 04/09/20 Page 1 of 14 PageID #: 1326
                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
NS:KDE/LKG                                        271 Cadman Plaza East
                                                  Brooklyn, New York 11201



                                                  April 9, 2020

By ECF and Email

The Honorable Allyne R. Ross
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Vincent Asaro
                     Criminal Docket No. 17-127 (S-1) (ARR)

Dear Judge Ross:

                The government respectfully submits this response in opposition to the
defendant Vincent Asaro’s motion to reduce his sentence of imprisonment to time-served or,
in the alternative, to modify it to home detention based on “extraordinary and compelling”
circumstances, namely, his advanced age and health concerns particularly in light of the
COVID-19 pandemic. (ECF No. 168, the “Petition”).1 For the reasons set forth below, the
government concurs with the Probation Department and respectfully submits that the
defendant’s motion should be denied.




       1
          The government notes that there exists a conflict of interest issue regarding the
defendant’s representation by the Federal Defenders of New York (“FDNY”), which filed
the Petition. The FDNY suffered from a conflict of interest that precluded its representation
of the defendant in prior proceedings because the FDNY represented a grand jury witness
related to the government’s investigation. Because the Petition does not directly relate to
those allegations, and because the defendant seeks emergency relief and is also represented
by Margaux Poueymirou of Constantine Cannon LLP, the government does not move for
FDNY’s disqualification.
Case 1:17-cr-00127-ARR Document 171 Filed 04/09/20 Page 2 of 14 PageID #: 1327



I.     Background

       A.      The Crime of Conviction2

                In March 2017, Vincent Asaro, a long-time member of the Bonanno organized
crime family of La Cosa Nostra (the “Bonanno family”), was charged with conspiracy to
commit arson and arson, in violation of 18 U.S.C. § 844(n) and (i), related to a road range
incident in Howard Beach, New York. Specifically, the defendant was traveling in a car that
was cut off by another individual (“John Doe”). For ten minutes, Asaro’s car aggressively
followed Doe’s car through the neighborhood, trying to drive Doe off the road. Doe was so
fearful that he tried to call the police and intentionally circled the same intersections trying to
set off red light cameras in an attempt to alert the police to his location. Shortly after the
incident, Asaro contacted an associate of the Gambino organized crime family (the
“Associate”), whom Asaro knew had access to local law enforcement databases. On April 3,
2012, a local law enforcement database accessed the license plate information for Doe’s car,
including his address, which the Associate gave to Asaro. Asaro later met with a then-
Bonanno family associate (“CW-1”) at a delicatessen and directed CW-1 to set fire to John
Doe’s car. Asaro took CW-1 to Doe’s address and pointed out the car that had cut him off.

                In the early morning hours of April 4, 2012, CW-1, along with Asaro’s co-
defendants John J. Gotti and Matthew Rullan, fulfilled Asaro’s directive by returning to John
Doe’s house and setting his car on fire. CW-1 poured gasoline on the hood of Doe’s car as
Rullan threw lit matches on top. At that moment, a police officer happened to be across the
street and saw the car go up in flames. CW-1 and Rullan ran back to Gotti’s car, and Gotti
led the officer on a high-speed chase through Queens. Given the high rate of speed, the
officer eventually stopped pursuit and the perpetrators avoided arrest and got away.

               After the arson, CW-1 and Asaro reconvened at the delicatessen, and CW-1
advised Asaro that he had burned the car as directed. As a result of the arson, John Doe’s car
was declared a total loss, with the actual cash value estimated at $21,276.00. Although
Doe’s car was parked feet from his residence, where he slept as his car was burned, there was
luckily no further damage to Doe’s house, or injury to Doe or any first responders.

       B.      The Guilty Plea

               On June 13, 2017, Asaro pleaded guilty pursuant to a plea agreement to a
single-count superseding information charging him with using a telephone to facilitate an
arson, in violation of the Travel Act. This crime carried no mandatory minimum sentence
and a maximum sentence of 20 years’ imprisonment. See 18 U.S.C. § 1952(a)(3)(B).



       2
        The facts of the defendant’s crime of conviction are not in dispute and are taken
from his Presentence Investigation Report.


                                                 2
Case 1:17-cr-00127-ARR Document 171 Filed 04/09/20 Page 3 of 14 PageID #: 1328



       C.      Sentencing

               This Court sentenced Asaro on December 28, 2017 to an above-Guidelines
sentence of 96 months’ imprisonment for his violation of the Travel Act. (See Dkt. Entry
No. 131 (Judgment)). The government requested a sentence above the agreed-upon
Guidelines range of 33 to 41 months’ imprisonment based on (1) the serious “nature and
circumstances of the offense,” particularly the fact that Asaro used his influence in the
Bonanno family to set fire to the car of an unsuspecting civilian whose only misdeed was to
cut off Asaro in traffic; (2) Asaro’s “history and characteristics,” including his long-time
membership in the Bonanno family, his participation in the murder of Paul Katz, the robbery
of the Lufthansa terminal and loansharking, crimes which were the subject of a 2015
racketeering trial at which Asaro was acquitted; and (3) the need for general deterrence, and
specifically the need to send a message to other members and associates of organized crime.
(See Dkt. Entry Nos. 108, 124 (government’s sentencing submissions)). Asaro requested a
sentence of time served (approximately nine months’ incarceration), primarily relying on his
advanced age and poor health. (See Dkt. Entry No. 120 (defendant’s sentencing
submissions)).

                In pronouncing its sentence, the Court stated that the “nature and
circumstances of the offense and the history and characteristics of the defendant . . . [b]oth
weigh heavily toward granting the upward variance requested by the Government.”
(Sentencing Tr., Dkt. Entry No. 164, at 18:25-19:3). It observed that the crime was “a
senseless act of violence that suggests that the defendant poses a significant and ongoing
threat to the general public,” even at his age, because “he also had the ability to carry out his
threats and the desire to carry out revenge after the heat of the moment had passed.” (Id. at
19:24-20:13). With respect to Asaro’s “history and characteristics,” the Court addressed the
conduct at issue in his 2015 racketeering trial:

               The testimony and other evidence introduced at his 2015 trial
               showed not only just by a preponderance of the evidence but by
               overwhelming evidence that Mr. Asaro has lived a life of
               violence. As trial judge, I had the opportunity to observe the
               demeanor of the witnesses and to make first-hand assessments of
               their credibility. And I have since reviewed my notes and the
               transcript from the trial. I was particularly impressed by the
               testimony of [a cooperating witness whose] testimony was
               forthright, credible, and corroborated in numerous details. I also
               note that the testimony of the Government's witnesses in the 2015
               trial were corroborated not only by other witnesses, but also by
               audio recordings of the defendant by [the witness] who wore a
               wire, among other things.

(Id. at 20:18-21:7).




                                                3
Case 1:17-cr-00127-ARR Document 171 Filed 04/09/20 Page 4 of 14 PageID #: 1329



               The Court then recounted the evidence presented at trial relating to the murder
of Paul Katz and the Lufthansa terminal robbery. It concluded that Asaro and Jimmy Burke,
a notorious organized crime associate, “strangled Paul Katz to death because Katz was
cooperating with law enforcement,” noting that Asaro’s son, Jerome Asaro, pleaded guilty to
moving Katz’s body and that forensic evidence proved that Katz’s body was found where the
cooperating witness described. (Id. at 21). The Court concluded that Asaro “played a
leading role” in the Lufthansa robbery and also that he “remained involved in loansharking
up until 2013.” (Id. at 22). With these findings, the Court explained that although it was
“mindful of the weight that I must give to the jury’s verdict of acquittal,” the acquitted
conduct was highly relevant to its § 3553(a) balancing analysis:

              I can imagine few things that are more relevant to the factors that
              I must consider under Section 3553(a) than the defendant’s
              lifelong history of violent crime. This conduct also shows that
              the guidelines significantly underestimate Mr. Asaro by assigning
              him to a criminal history category of 2.

(Id. at 23). The Court then gave “considerable weight” to Asaro’s “poor health and advanced
age [as they] are significant mitigating personal characteristics,” and consideration to the
letters submitted by friends and family. (Id. at 23-24). Ultimately, the Court concluded that
“the seriousness of the offense, promoting respect for the law, general deterrence, and
protecting the public from the defendant’s crimes” all required an upward variance and
imposed a sentence of 96 months’ imprisonment.3 (Id. at 26).

       D.     Asaro’s Direct Appeal

                  The Second Circuit affirmed Asaro’s 96-month sentence on direct appeal.
United States v. Gotti, 767 F. App’x 173 (2d Cir. 2019). On February 24, 2020, the Supreme
Court denied his certiorari petition. Asaro v. United States, --- S. Ct. ---, No. 19-107, 2020
WL 871696.

       E.     Motion for Reduction in Sentence to the Bureau of Prisons

              On September 30, 2019, Asaro filed a motion with the Bureau of Prisons
(“BOP”) for a reduction in sentence (“RIS”) pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) and
BOP Program Statement (“PS”) 5050.50. In a memorandum dated January 24, 2020, the
BOP concluded that Asaro met the criteria for RIS4 given his age and medical prognosis but

       3
              Consistent with the parties’ expectations, the BOP credited Asaro for the 22
months he spent incarcerated awaiting his 2015 racketeering trial, which yielded an effective
sentence of 74 months’ imprisonment.
       4
              Section 4(b) of PS 5050.50 provides that an inmate who meets the following
criteria may be considered for a RIS: (1) is age 65 and older; (2) suffers from chronic or
serious medical conditions related to the aging process; (3) is experiencing deteriorating

                                              4
Case 1:17-cr-00127-ARR Document 171 Filed 04/09/20 Page 5 of 14 PageID #: 1330



denied the request for release “in light of the nature and circumstances of Mr. Asaro’s
offense and his criminal and disciplinary histories,” concluding “his release at this time
would minimize the severity of his offense and pose a danger to the community.”5

       F.     The Petition

                 On April 3, 2020, Asaro filed the Petition pursuant to the First Step Act
(“FSA”) and § 3582(c)(1)(A)(i). Asaro asserts that “extraordinary and compelling
circumstances” justify his request that this Court modify his sentence to time-served—
effectively a 50% reduction of the sentence this Court imposed on him—or, in the
alternative, to modify it to home detention. (See Pet. at 1). Asaro offers two primary reasons
that he believes qualify as compelling and extraordinary. First, he points to his advanced age
and declining health, which he asserts shows that he is no longer a danger to others. Second,
he asserts that the COVID-19 pandemic exacerbates his circumstances and puts him at risk of
death in the institution where he is housed, MCFP Springfield, a federal medical facility in
Springfield, Missouri. (Id.). Recognizing that the Court must still assess the § 3553(a)
factors in analyzing his Petition, Asaro asserts that keeping him in prison “is no longer
‘necessary to protect the public,’” and that releasing him “would not undermine the
seriousness of the offense nor respect for the law.” (Pet. at 16).

       G.     The Defendant’s Current Medical Condition

               The government does not dispute that the defendant has a considerable health
history and, most recently, suffered a stroke in August 2019. In evaluating Asaro’s RIS
motion, the BOP outlined his health history, which includes a variety of ailments. As of
January 2020, based on information provided by the BOP, Asaro used a wheelchair in his
housing unit and required the assistance of a walker when traveling outside of his unit.
Asaro also required assistance with activities of daily living (“ADL”) such as toileting,
bathing, grooming and navigating the correctional environment. At that time, the BOP
indicated that Asaro was too weak to ambulate independently, and that the medical staff was
recommending physical therapy to improve his mobility, strength and speech, but that he
refused six of his most recent visits. Given his medical and physical needs, as of January
2020, Asaro was housed on the inpatient unit, with no plans to transition to the general
population, and BOP indicated that he was experiencing deteriorating mental and physical



mental or physical health that substantially diminishes his ability to function in a correctional
facility; (4) conventional treatment promises no substantial improvement to his mental or
physical condition; and (5) has served as least 50% of his sentence.
       5
        Because more than 30 days have elapsed since the BOP’s denial of the defendant’s
compassionate release request, the defendant has exhausted his administrative remedies and,
pursuant to the First Step Act, can petition the Court for relief. See 18 U.S.C.
§ 3582(c)(1)(A).


                                                5
Case 1:17-cr-00127-ARR Document 171 Filed 04/09/20 Page 6 of 14 PageID #: 1331



health that substantially diminished his ability to function in a correctional facility within the
meaning of Section 4(b) of PS 5050.50.

                That is no longer the case. The defendant was evaluated earlier this week on
April 7, 2020, and his prognosis has improved dramatically. Asaro’s need for assistance
with ADL have improved. See Exhibit A (clinical encounter – administrative note dated
April 7, 2020).6 While Asaro initially needed to use a wheelchair after the stroke and needed
assistance with bathing and eating, he now “ambulates without assistive devices,” is “able to
dress, toilet, and feed [him]self independently, and only needs “minimal set-up assistance
with showering/shaving.” (Id.) He does, however, continue to have “expressive aphasia”
and “often uses 1-2 word responses to questions.” (Id.)

II.      Applicable Law

                “A district court may not generally modify a term of imprisonment once it has
been imposed,” except pursuant to a statutory grant of authority. United States v. Savoy, 567
F.3d 71, 72 (2d Cir. 2009) (internal quotation marks omitted). Section 3582(c) is one source
of such authority. Specifically, 18 U.S.C. § 3582(c)(1)(A)(i), referred to as the
“compassionate release” statute, permits a court to modify an already imposed sentence upon
a showing of “extraordinary and compelling reasons.” If a court finds such “extraordinary
and compelling reasons,” it may “modify a term of imprisonment” when, “after considering
the factors set forth in § 3553(a) to the extent that they are applicable,” and to the extent a
reduction is consistent with the applicable policy statement in the Sentencing Guidelines, the
court “finds that extraordinary and compelling reasons warrant such a reduction.” Id.; see
also United States v. Gotti, 2020 WL 497987, at *2 (S.D.N.Y. Jan. 15, 2020) (“It is
important to note that a defendant who meets all the criteria for compassionate release
consideration listed above is not thereby automatically entitled to a sentence modification.
He is simply eligible for a sentence modification. The court confronted with a
compassionate release motion is still required to consider all the Section 3553(a) factors to
the extent they are applicable, and may deny such a motion if, in its discretion,
compassionate release is not warranted because § 3553(a) factors override, in any particular
case, what would otherwise be extraordinary and compelling circumstances.”).

              The Application Notes to § 1B1.13, in turn, describe multiple ways that a
defendant can show an “extraordinary and compelling reason,” but only one is relevant here:

(A)(i)         The defendant is suffering from a terminal illness (i.e., a serious and advanced
               illness with an end of life trajectory). A specific prognosis of life expectancy
               (i.e., a probability of death within a specific time period) is not required.


         6
        Given the personal identifying and health information described in Exhibit A, the
government has not publicly filed this document but will provide a copy to the Court and
defense counsel.


                                                6
Case 1:17-cr-00127-ARR Document 171 Filed 04/09/20 Page 7 of 14 PageID #: 1332



               Examples include metastatic solid-tumor cancer, amyotrophic lateral sclerosis
               (ALS), end-stage organ disease, and advanced dementia.

(A)(ii)        The defendant is—

               (I)     suffering from a serious physical or medical condition,

               (II)    suffering from a serious functional or cognitive impairment, or

               (III)   experiencing deteriorating physical or mental health because of the
                       aging process,

that substantially diminishes the ability of the defendant to provide selfcare within the
environment of a correctional facility and from which he or she is not expected to recover.

U.S.S.G. § 1B1.13, app. n.1.

               As the proponent of the motion, Asaro bears the burden of proving
“extraordinary and compelling reasons” exist under the above criteria to justify early release.
See United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) (“A party with an
affirmative goal and presumptive access to proof on a given issue normally has the burden of
proof as to that issue.”); see also United States v. Greenhut, No. 18-CR-00048 (CAS), 2019
WL 6218952, at *1 (C.D. Cal. Nov. 21, 2019) (stating that a defendant seeking relief under
§ 3582(c)(1)(A) “bears the initial burden to put forward evidence that establishes an
entitlement to a sentence reduction”).

III.      Argument

               The defendant does not meet the requirements for relief under
§ 3582(c)(1)(A)(i) because he has not demonstrated the existence of “extraordinary and
compelling reasons” to justify early release. To the contrary, and despite his refusal to attend
physical therapy, the defendant’s health has dramatically improved to the point where he is
able to ambulate without assistance and can care for himself. Moreover, his potential
exposure to COVID-19 at a facility that has no known (or suspected) positive cases of the
virus is neither a compelling nor extraordinary circumstance that would warrant release. And
even if the defendant could establish “extraordinary and compelling reasons” —which he
cannot— the motion must be denied because Asaro remains a danger to the community and
the § 3553(a) factors all counsel in favor of his continued service of the sentence the Court
previously imposed.

          A.   Asaro’s Health Issues Do Not Constitute Extraordinary and Compelling
               Reasons Warranting Compassionate Release

              In his Petition, the defendant asserts that his advanced age and extensive
medical issues coupled with his inability to independently perform ADL constitute


                                               7
Case 1:17-cr-00127-ARR Document 171 Filed 04/09/20 Page 8 of 14 PageID #: 1333



extraordinary and compelling reasons for release. But the defendant’s Petition relies on
outdated medical information from January 2020, or, at times, even older records. The
defendant acknowledges as much in claiming that “both Springfield and the BOP have failed
to provide Mr. Asaro with current medical records to present to the Court, despite over 100
requests by family members[.]” (Pet. at n.15). Apparently counsel (rather than family
members) never once attempted to obtain the defendant’s medical records from BOP, nor did
counsel request a subpoena from the Court or ask the government for its assistance in
obtaining the records.

                 Asaro’s condition is not what it was at the time of BOP’s review of his RIS
application in December 2019 and January 2020. Then, he was using a wheelchair and the
assistance of a walker to get around his unit and requiring assistance with ADL such as
toileting, setting up for meals, bathing, grooming and navigating the correctional
environment. That is not the case anymore. Despite Asaro’s continued refusal to participate
in physical or speech therapy, and even at his advanced age, his condition is improving. See
Ex. A. He was most recently evaluated on April 7, 2020. The nursing staff indicated that
Asaro has had improvement since his stroke. Initially needing the wheelchair and walker, he
now ambulates without assistance devices. He now is able to dress, toilet and feed himself
and only requires minimal setup assistance with showering and shaving. His short
responses—often one or two words—are the result of expressive aphasia caused by the
stroke. None of his conditions appear to “substantially diminish[] the ability of the defendant
to provide self-care within the environment of a correctional facility and from which he or
she is not expected to recover.” U.S.S.G. § 1B1.13, app. n.1.

               Moreover, the Court was aware of Asaro’s significant medical history when it
sentenced him, and, given his age, likely expected Asaro to decline like anyone else would in
the aging process.7 (See Sentencing Tr. at 23-24 (recognizing that the defendant’s “poor
health and advanced age are significant mitigating personal characteristics” such that “each
year of imprisonment will be harder on him than they would be on a younger and healthier
man,” and summarizing his health issues)). Although the defense argued that any substantial
period of incarceration would be a “death sentence,” the Court nonetheless concluded that a
sentence of 96 months was warranted. Therefore, Asaro’s progressing health condition was
contemplated and considered by the Court at sentencing – it is not “extraordinary or
compelling” and therefore does not justify early release.



       7
          The defendant does not appear to allege that he is currently receiving inadequate
treatment or care by the BOP for any of these conditions. In addition, although he alleges
that he requires regular care for what appear to be significant ailments, the defendant does
not allege that he suffers from a “terminal illness,” i.e., “a disease or condition with an end-
of-life trajectory.” 18 U.S.C. § 3582(d)(1); see also U.S.S.G. § 1B1.13 app. note 1(A)(i)
(noting examples of “terminal illness” include “metastatic solid-tumor cancer, amyotrophic
lateral sclerosis (ALS), end-stage organ disease, and advanced dementia”).


                                                8
Case 1:17-cr-00127-ARR Document 171 Filed 04/09/20 Page 9 of 14 PageID #: 1334



       B.      Potential Exposure to COVID-19 Does Not Constitute An Extraordinary or
               Compelling Reason Warranting Compassionate Release

                 Nor does the COVID-19 pandemic, standing alone, present an “extraordinary
and compelling reason[]” to release Asaro. Based on information provided by legal counsel
at MCFP Springfield, there are no positive cases (or suspected cases) of the virus at the
facility, and relatively few cases in the county where the facility is located.8 MCFP
Springfield has confirmed that, as has been done across the BOP, it has planned for a
possible exposure. And unlike many other BOP institutions, MCFP Springfield is a medical
facility, so it can address short term COVID-19 concerns there. Additionally, it has a
contract with a local hospital where it can send anyone in need of additional care or testing.
Being a medical facility, MCFP Springfield has an ample supply of soap and other cleaning
supplies, and the units are regularly cleaned.

               Additionally, as the Court is aware, in light of the seriousness of the current
crisis, the BOP has taken significant measures in an effort to protect the health of the inmates
in its charge. The BOP began planning for potential coronavirus transmissions in January
2020. At that time, the agency established a working group to develop policies in
consultation with subject matter experts in the Centers for Disease Control and Prevention,
including by reviewing guidance from the World Health Organization.

                 On March 31, 2020, BOP announced that it was implementing the COVID-19
Phase Two Action Plan in order to minimize the risk of COVID-19 transmission into and
inside its facilities. The Phase Two Action Plan comprises many preventive and mitigation
measures, including the following: all incoming inmates are screened, and staff are regularly
screened; contractor visits are limited to essential services, while nearly all attorney, social,
and volunteer visits have been suspended; inmate movements between facilities have been
extremely limited; and institutions are taking additional steps to modify operations to
maximize social distancing. As recently as April 1, 2020, the BOP began implementing its
Phase Five Action Plan to decrease the spread of COVID-19, which provides for securing
each inmate in every BOP institution to his or her assigned cells/quarters for a period of
fourteen days, while still providing inmates access to programs and services that are offered
under normal operating procedures, such as mental health treatment and education.
Additional details about the steps being taken by the BOP are available at the BOP website,
www.bop.gov.



       8
          In fact, transferring Asaro from a medical center in Springfield, Missouri – located
in a county that, as of April 8, 2020, has had a total of 76 confirmed cases of COVID-19, see
https://www.springfieldmo.org/covid-19 – to a private residence in Queens, which, as the
most-infected borough in New York City, the epicenter of the outbreak in the United States,
has had over 26,000 cases, see https://www1.nyc.gov/site/doh/covid/covid-19-data.page,
will likely increase Asaro’s chance of contracting COVID-19.


                                                9
Case 1:17-cr-00127-ARR Document 171 Filed 04/09/20 Page 10 of 14 PageID #: 1335



                Therefore, Asaro cannot sustain his burden that the COVID-19 pandemic
 constitutes an “extraordinary and compelling reason[]” warranting his immediate release in
 these circumstances.

        C.     The Section 3553(a) Factors Weigh Against Release

               1.     Asaro Remains a Danger to the Community and Should Not Be
                      Released

                 While the BOP and the government recognize the seriousness of COVID-19,
 the risk of potential exposure to COVID-19 in a BOP facility even for an older inmate in
 declining health cannot form the basis to release a prisoner like Asaro— a life-long member
 of the Bonanno family who participated in a brutal murder and is serving a sentence for a
 violent crime he committed at the age of 77. Because Asaro remains a danger to the
 community, the instant motion must be denied. See U.S.S.C. § 1B1.13, app. n.1
 (compassionate release only warranted where the court first determines that the defendant “is
 not a danger to the safety of any other person or to the community as provided in 18 U.S.C.
 § 3142(g).”); see also Gotti, 2020 WL 497987, at *2 (“It is important to note that a defendant
 who meets all the criteria for compassionate release consideration listed above is not thereby
 automatically entitled to a sentence modification. He is simply eligible for a sentence
 modification. The court confronted with a compassionate release motion is still required to
 consider all the § 3553(a) factors to the extent they are applicable, and may deny such a
 motion if, in its discretion, compassionate release is not warranted because § 3553(a) factors
 override, in any particular case, what would otherwise be extraordinary and compelling
 circumstances.”).

                Title 18, United States Code, Section 3142(g) sets out the following factors
 that the Court shall consider in determining whether the defendant is a danger to the safety of
 any other person or to the community:

               (1) the nature and circumstances of the offense charged,
               including whether the offense is a crime of violence, a violation
               of section 1591, a Federal crime of terrorism, or involves a
               minor victim or a controlled substance, firearm, explosive, or
               destructive device;

               (2) the weight of the evidence against the person;

               (3) the history and characteristics of the person, including—

                      (A) the person’s character, physical and mental
                      condition, family ties, employment, financial resources,
                      length of residence in the community, community ties,
                      past conduct, history relating to drug or alcohol abuse,



                                               10
Case 1:17-cr-00127-ARR Document 171 Filed 04/09/20 Page 11 of 14 PageID #: 1336



                       criminal history, and record concerning appearance at
                       court proceedings; and

                       (B) whether, at the time of the current offense or arrest,
                       the person was on probation, on parole, or on other
                       release pending trial, sentencing, appeal, or completion
                       of sentence for an offense under Federal, State, or local
                       law; and

               (4) the nature and seriousness of the danger to any person or the
               community that would be posed by the person’s release.

                Asaro’s ability to enlist and order—at the age of 77—an associate of the
 Bonanno family to torch an innocent civilian’s car shows Asaro’s ability to use others to
 commit serious acts of violence. (See Sentencing Tr. at 20 (“I also find concerning that,
 despite his relatively advanced age and supposed infirmities, the defendant continued to
 wield the power to direct or request other people to carry this act out.”)). That Asaro did so
 solely because the victim had cut him off in traffic further demonstrates his dangerousness.
 (See id. at 19-20 (“The arson was a senseless act of violence that suggests that the defendant
 poses a significant and ongoing threat to the general public.”)).

                This conclusion is reinforced by his lifelong history of crime, outlined in more
 detail below. (See id. at 20 (“None of this is surprising, however, when viewed in the
 context of the history and characteristics of the defendant.”)). Given Asaro’s decades-long
 commitment to crime and continued violent behavior into his late 70s, there is every reason
 to believe Asaro would resume his position in the crime family. Indeed, the Bonanno family
 continues to exist and to commit crimes, including crimes of violence. Members of the
 Bonanno family, like those of other La Cosa Nostra (“LCN”) organized crime families, take
 an oath to put the crime family above everything else and, barring cooperation, that oath
 remains effective until death. Accordingly, individuals involved in LCN continue to commit
 crimes even as they grow elderly. Even when they become infirm, LCN members in
 leadership positions rely upon other members and associates to commit crimes on their
 behalf and with the benefit of the elder’s name, position and reputation for violence. The
 risk of danger as to Asaro is particularly great given the recent arrests and convictions of the
 leadership of the Howard Beach based faction of the Bonanno family, including Asaro’s
 nephew, Ronald Giallanzo. See United States v. Giallanzo, et al., Criminal Docket No. 17-
 155 (DLI) (E.D.N.Y.).

                Considering all of the 18 U.S.C. § 3142(g) factors, the government
 respectfully submits that Asaro remains a danger to the community and therefore should not
 be released.




                                                11
Case 1:17-cr-00127-ARR Document 171 Filed 04/09/20 Page 12 of 14 PageID #: 1337



               2.      The Other Applicable § 3553(a) Factors Also Counsel Against Release

                 The other applicable § 3553(a) factors also weigh heavily against granting
 Asaro early release. As the Court described at sentencing, Asaro was convicted of using his
 position within the Bonanno family to exact revenge on an innocent motorist whose only
 misdeed was to cut Asaro off in traffic. Asaro endangered the motorist and the community
 when he had an associate burn the motorist’s car “to a crisp.” (Sentencing Tr. at 20). The
 nature and circumstances of the crime of conviction therefore favor denying the motion.
 (See id. at 19 (“I see no mitigating circumstances to this crime.”).

                 Asaro’s other offenses – which, in part, justified the Court’s substantial
 upward variance – are even more heinous and further counsel against release. (See
 Sentencing Tr. at 19, 23 (recounting the defendant’s “lifelong history of violent crime” as a
 “high-level member of the Bonanno Family who has been active in mob-related activities for
 over forty years”)). As described above, Asaro and Jimmy Burke murdered Paul Katz, who
 was suspected of cooperating with law enforcement, by strangling him, burying the body and
 pouring lime and cement over the hole.9 (See id. at 21). Moreover, upholding respect for the
 law requires that someone who murdered a suspected cooperating witness – a crime that, if
 proven at trial, would likely carry a mandatory life sentence if not the death penalty – serve
 the entirety of his 96 months in prison. And in addition to this murder, the defendant also
 participated in the notorious Lufthansa robbery and was a loanshark as recently as 2013.
 (See id. at 22). Therefore, the nature and circumstances of Asaro’s offenses, as found by the
 Court to have been proven by “overwhelming evidence” (id. at 20), all counsel against
 release. See 18 U.S.C. § 3553(a)(1).

                  For many of the same reasons, Asaro’s history and characteristics also require
 that he serve the remainder of his prison sentence. See 18 U.S.C. § 3553(a)(1). In addition
 to his life of crime, Asaro has an “explosive temper” and “anger [that] does not always
 subside” and makes him prone to committing crimes. (Sentencing Tr. at 20). This also
 militates against release.

               As Asaro is a danger, continued incarceration is required to specifically deter
 him from committing other crimes. See 18 U.S.C. § 3553(a)(2)(C) (requiring that the Court
 consider the need “to protect the public from further crimes of the defendant”). As the Court
 accurately described at sentencing:

               I have no illusions that Mr. Asaro will be rehabilitated by a prison
               stint. Nor do I believe that a prison sentence, however long, will
               deter him from future criminal acts, given his life-long career as

        9
          Although not statutorily defined victims under the Crime Victims’ Rights Act
 because Asaro was not convicted of Katz’s murder (and instead the Court found this crime
 proven at sentencing), the family of Paul Katz has informed the government that it opposes
 the instant request.


                                               12
Case 1:17-cr-00127-ARR Document 171 Filed 04/09/20 Page 13 of 14 PageID #: 1338



               a member of the mafia. If he had not aged out of violent crime
               by the age of 77, I see little hope that he will ever do so.

 (Sentencing Tr. at 25; see also id. at 26 (“[M]ost importantly, a substantial prison sentence is
 necessary to protect the public. I see no other way to do so.”)). Finally, the need for general
 deterrence is as strong as it was at the time of sentencing, when the Court explained that “[i]t
 is necessary to send a message that members of organized crime cannot threaten members of
 the general public or destroy their property with impunity. It is necessary to deter others
 from a life of crime by showing that there will be real consequences to their crimes.” (Id. at
 26).

               Accordingly, the applicable § 3553(a) factors strongly outweigh any
 “extraordinary and compelling” circumstances (if any) and require that the motion be denied.

        D.     The Probation Department Opposes Release

                In his Petition, Asaro asserts that the United States Probation Department
 (“Probation”) has “investigated and approved” the residence he proposes to reside in if the
 Court releases him. (Pet. at 17). In light of his representations, the government consulted
 with Probation about his release plan. Notably, Probation opposes Asaro’s compassionate
 release request because, similar to the government, it believes that Asaro still poses a danger
 to the community. Moreover, in light of Asaro’s medical condition and the COVID-19
 pandemic, Probation is not able to safely monitor the defendant. For example, Probation
 indicated that Asaro would have difficulty wearing a transmitter on his ankle because of his
 medical issues. And based on Asaro’s communication difficulties, alternative means of
 location monitoring, such as voice verification technology, would also not be an option.
 Nevertheless, Probation is opposed to Asaro’s early release.




                                                13
Case 1:17-cr-00127-ARR Document 171 Filed 04/09/20 Page 14 of 14 PageID #: 1339



 IV.    Conclusion

                 For the reasons set forth above, the defendant’s request for compassionate
 release should be denied.

                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:                   /s/
                                                   Lindsay K. Gerdes
                                                   Keith D. Edelman
                                                   Assistant U.S. Attorneys
                                                   (718) 254-6155/6328


 cc:    Clerk of Court (ARR) (by ECF and Email)
        Counsel of Record (by ECF and Email)
        Senior U.S. Probation Officer Joanmarie Langone (by Email)




                                              14
